                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

WILLIAM H. GILLIAM,           )       CIVIL NO. 18-00317 SOM/RLP
                              )
          Plaintiff,          )       ORDER DENYING MOTION SEEKING
                              )       LEAVE TO FILE A SECOND
     vs.                      )       AMENDED COMPLAINT
                              )
ROY GLASSETT,                 )
                              )
          Defendant.          )
_____________________________ )

                 ORDER DENYING MOTION SEEKING LEAVE
                 TO FILE A SECOND AMENDED COMPLAINT

I.          INTRODUCTION.

            Plaintiff William H. Gilliam has a dispute with the

Association of Apartment Owners of the Kuhio Shores at Poipu

(“AOAO”).    In 2016, the AOAO filed a foreclosure action against

the owner of Unit 209, Pacific Rim Property Service Corporation.

See http://hoohiki.courts.hawaii.gov (input case ID

“5CC161000063”).    While it is not clear whether Gilliam has an

ownership interest in Pacific Rim Property Service Corporation,

according to the Department of Commerce & Consumer Affairs of the

State of Hawaii, Business Registration Division, Gilliam is the

President and a Director of it.     See

https://hbe.ehawaii.gov/documents/business.html?fileNumber=241082

D1&view=officers.     The company uses the same address as Gilliam.

https://hbe.ehawaii.gov/documents/business.html?fileNumber=241082

D1&view=info.
          Gilliam complains that the AOAO has been applying

monthly payments to fines and attorneys’ fees, rather than to

maintenance fees.     See Proposed Second Amended Complaint ¶ 11.

Gilliam now sues Defendant Roy Glassett, who simply vacationed at

a unit in the Kuhio Shores at Poipu.     Essentially, Gilliam seeks

damages from Glassett for the AOAO’s actions.     Gilliam’s claims

against Glassett appear to be asserted not in good faith, but

rather to harass him or to gain leverage against the AOAO with

respect to a state-court foreclosure action in which Glassett is

not a party.

          As described in the First Amended Complaint in this

action, in March 2013, Glassett stayed in Unit 109 of the Kuhio

Shores at Poipu while vacationing on Kauai.     Glassett allegedly

disturbed Gilliam, who is related to a company that owned Unit

209, by playing music a few minutes after “quiet time” began.

Gilliam called security, which determined that the music’s volume

was acceptable.   The following day, Gilliam supposedly threw

water on Glassett when Glassett was sitting outside of his unit

listening to music.     On or about March 13, 2013, Glassett sent an

email to management of the Kuhio Shores at Poipu.     This email

purported to describe Glassett’s interaction with Gilliam.

          While the proposed Second Amended Complaint asserts a

civil Racketeer Influenced and Corrupt Organization (“RICO”)

claim, as well as state law claims of tortious interference and


                                   2
defamation, the court denies Gilliam’s motion for leave to file

the proposed Second Amended Complaint because it would be futile

to allow him to proceed.   The Second Amended Complaint does not

assert any claim over which this court would have subject matter

jurisdiction.

II.       ANALYSIS.

          Rule 15(a) of the Federal Rules of Civil Procedure

states that leave to amend a complaint should be freely given

“when justice so requires.”   Fed. R. Civ. P. 15(a)(2).     In

determining whether to allow amendment of a complaint, courts

consider factors such as: whether the amendment will cause undue

delay; whether the movant has demonstrated bad faith or a

dilatory motive; whether the amendment will unduly prejudice the

opposing party; whether amendment is futile; and whether the

movant has repeatedly failed to cure deficiencies.       See Foman v.

Davis, 371 U.S. 178, 182 (1962).       While this court freely gives

leave to amend a complaint “when justice so requires,” this court

may deny a motion to amend a complaint when a proposed complaint

would be futile.   See Carrico v. City & Cty. of San Francisco,

656 F.3d 1002, 1008 (9th Cir. 2011); Gordon v. City of Oakland,

627 F.3d 1092, 1094 (9th Cir. 2010).

          Federal district courts are courts of limited

jurisdiction, possessing only the power authorized by the

Constitution or by statute.   See Exxon Mobil Corp. v. Allapattah




                                   3
Servs., 545 U.S. 546, 552 (2005).     Gilliam, the party invoking

this court’s jurisdiction, has the burden of proving the actual

existence of subject matter jurisdiction.     See Thompson v.

McCombe, 99 F.3d 352, 353 (9th Cir. 1996) (“A party invoking the

federal court’s jurisdiction has the burden of proving the actual

existence of subject matter jurisdiction.”).     Gilliam’s proposed

Second Amended Complaint asserts diversity and federal question

jurisdiction.    Neither supplies this court with subject matter

jurisdiction, making the proposed Second Amended Complaint

futile, as it would be subject to dismissal.

          A.     THE PROPOSED SECOND AMENDED COMPLAINT DOES NOT
                 SATISFY THE JURISDICTIONAL PREREQUISITE FOR
                 DIVERSITY JURISDICTION.

          Under 28 U.S.C. § 1332(a), this court has original

jurisdiction with respect to civil actions when the parties are

diverse and the matter in controversy exceeds $75,000, exclusive

of interest and costs.    When a complaint is originally filed in

federal court, “the amount in controversy is determined from the

face of the pleadings.”    Geographic Expeditions, Inc. v. Estate

of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106 (9th Cir. 2010)

(quotation marks and citation omitted).     Generally, the amount in

controversy alleged in a complaint controls so long as it is made

in good faith.    However, a court may dismiss a complaint for lack

of diversity jurisdiction when it appears “to a legal certainty

that the claim is really for less than the jurisdictional




                                  4
amount.”    Id.   That is, “a federal court has subject matter

jurisdiction unless upon the face of the complaint, it is obvious

that the suit cannot involve the necessary amount.”     Id.

(quotation marks and citation omitted).     Accord Naffe v. Frey,

789 F.3d 1030, 1040 (9th Cir. 2015) (“[T]he sum claimed by the

plaintiff controls if the claim is apparently made in good faith.

It must appear to a legal certainty that the claim is really for

less than the jurisdictional amount to justify dismissal.”

(quotation marks and citation omitted)).

            While the proposed Second Amended Complaint alleges

that the necessary amount in controversy is in issue, this court

rules that “it is obvious that the suit cannot involve the

necessary amount.”     Geographic Expeditions, 599 F.3d at 1106.    To

a legal certainty, Gilliam has not pled a claim against Gilliam

involving more than $75,000 in controversy, exclusive of interest

and costs.

            Gilliam alleges that Glassett played music too loudly

while staying at a vacation unit one floor below the unit Gilliam

was in.    See Proposed Second Amended Complaint ¶ 12, ECF No. 22-

1, PageID # 166.     According to an email dated March 14, 2013,

written by Glassett and attached to the proposed Second Amended

Complaint, Glassett and someone named Marjie were

            sitting on the patio listening to music and
            visiting. At approximately 9:15pm [on March
            10, 2013,] the tenant from #209 [Gilliam]




                                   5
          came around the corner in the dark and began
          yelling and screaming that our music was too
          loud and that quiet hours began at 9pm. He
          was very angry, abusive and came upon us very
          suddenly. It was very unsettling and
          somewhat threatening in the way he approached
          us.

          The next morning he was on the patio above
          us. I tried to speak to him and explain our
          willingness to play our music so it did not
          disturb him, but he would not let me speak
          and again began yelling and then went inside.
          He would not give us an opportunity to speak
          and as he was leaving the patio I did let him
          know quiet hours begin at 10pm, not 9pm as he
          had told me.

          Last night, Wednesday, we were again on the
          patio listening to music playing inside the
          condo. At around 9pm, Robert the night guard
          approached us to let us know that the tenant
          in #209 lodged a complaint that our music was
          too loud. Robert [assessed] the situation
          and said we were not being too loud and that
          the music could not be heard beyond the patio
          as the ocean was too loud. Our music was at
          a volume that would be lower than [] a normal
          TV volume. Robert also evaluated the noise
          from unit #209 and said he could not hear our
          music from that vantage point. He returned
          later to confirm our behavior was well within
          good tenant behavior. He also suggested that
          if the threatening behavior continued, we
          should call the police.

          Shortly after that, water came splashing down
          onto our patio from the patio of #209 and the
          sliding door slammed shut.

ECF No. 22-1, PageID # 171.

          Even taking as true Gilliam’s factual allegations about

what happened and assuming that Glassett lied in his email, the

facts alleged do not support an award exceeding $75,000.   Rather




                                6
than describing how Glassett harmed him, Gilliam focuses his

proposed Second Amended Complaint on how the AOAO wronged him.

For example, he says that some of the owners of units in the

Kuhio Shores at Poipu and the employees, agents, servants, and

attorneys of its AOAO formed a “racketeering enterprise.”

Proposed Second Amended Complaint ¶ 8, ECF No. 22-1, PageID

# 165.   He says that this “enterprise diverts AOAO resources to

its own and its participants[’] use.”     Id. ¶ 10.   Gilliam alleges

that the AOAO applied money it received from him to various

charges, fines, and attorneys’ fees, before applying that money

to regular assessments, including maintenance fees.      Id. ¶ 11,

PageID #s 165-66.    In other words, Gilliam complains that,

although the monthly maintenance fee bill was being paid to the

AOAO, the AOAO was not applying that money to the maintenance

fees owed, applying that money instead to other charges.

            Gilliam alleges that, after conferring with the

“enterprise participants, Glassett maliciously prepared, composed

and then transmitted” his email of March 14, 2013.      Id. ¶ 13,

PageID # 167.    Gilliam then appears to say that, because of the

email, the AOAO fined him and charged him attorneys’ fees and

other costs.    Id. ¶ 14.   Ultimately, the AOAO placed a lien on

Gilliam’s property and is judicially foreclosing on it.       Id.

¶ 17.    Gilliam says he incurred more than $100,000 in defending

against the foreclosure action, which the AOAO appears to have




                                   7
initiated because of money Gilliam supposedly owed the AOAO.       Id.

¶ 19.   Gilliam does not say how much money he was fined for the

conduct relating to Glassett’s music.    He instead appears to be

seeking to hold Glassett responsible for all of the money the

AOAO has assessed.    The AOAO is not a Defendant in this action.

            Given these facts, this court rules that, to a legal

certainty, Gilliam does not allege claims against Glassett

exceeding $75,000.    The proposed Second Amended Complaint does

not establish why Glassett is responsible for all of the AOAO’s

conduct.    There is not even an allegation that Glassett knew

about the AOAO’s charges.    At most, Gilliam alleges that Glassett

spoke to members of the AOAO’s board or to other AOAO agents.

But nothing in the proposed Second Amended Complaint suggests

that Glassett participated in any AOAO decision.    The court

therefore rules that the First Amended Complaint fails to allege

facts demonstrating diversity jurisdiction.

            B.   THE PROPOSED SECOND AMENDED COMPLAINT DOES NOT
                 SATISFY THE JURISDICTIONAL PREREQUISITE FOR
                 FEDERAL QUESTION JURISDICTION.

            “A plaintiff properly invokes § 1331 jurisdiction when

[he or] she pleads a colorable claim arising under the

Constitution or laws of the United States.”    Arbaugh v. Y&H

Corp., 546 U.S. 500, 513 (2006) (quotation marks and citation

omitted).    “Any non-frivolous assertion of a federal claim




                                  8
suffices to establish federal question jurisdiction, even if that

claim is later dismissed on the merits under Rule 12(b)(6).”

Bollard v. Cal. Province of the Soc'y of Jesus, 196 F.3d 940, 951

(9th Cir. 1999).

          Gilliam asserts a wholly insubstantial and frivolous

civil RICO claim.   See Bell v. Hood, 327 U.S. 678, 682-83 (1946)

(“a suit may sometimes be dismissed for want of jurisdiction

where the alleged claim under the Constitution or federal

statutes clearly appears to be immaterial and made solely for the

purpose of obtaining jurisdiction or where such a claim is wholly

insubstantial and frivolous”); Leeson v. Transamerica Disability

Income Plan, 671 F.3d 969, 975 (9th Cir. 2012) (same).

          While a civil RICO claim is provided for by 18 U.S.C.

§ 1964(c), the claim alleged by Gilliam is not a “non-frivolous

assertion of a federal claim.”   That statute allows any person

who suffers injury to a business or property because of a

violation of § 1962 to sue in an appropriate district court.    In

relevant part, § 1962(c) prohibits “any person employed by or

associated with any enterprise engaged in, or the activities of

which affect interstate commerce, to conduct, or participate,

directly or indirectly, in the conduct of such enterprise’s

affairs through a pattern of racketeering activity.”     In addition

to alleging an effect on interstate commerce, § 1962(c) requires

Gilliam to allege “(1) the conduct (2) of an enterprise




                                 9
(3) through a pattern (4) of racketeering activity.”       Miller v.

Yokohama Tire Corp., 358 F.3d 616, 620 (9th Cir. 2004) (quotation

marks and citation omitted).

           Gilliam alleges that the “racketeering enterprise”

consisted of some of the owners of units in the Kuhio Shores at

Poipu and the employees, agents, servants, and attorneys of its

AOAO.   Proposed Second Amended Complaint ¶ 8, ECF No. 22-1,

PageID # 165.   Notably, Gilliam does not allege that Glassett was

part of the enterprise.     See id.    At most, Glassett sent a single

email to the AOAO that described events during his vacation at

the Kuhio Shores at Poipu.     “The enterprise and its participants

then based and caused money charges, including attorneys fees,

fines, costs and accruing as outlined in the scheme in paragraph

eleven” on the email.     See Proposed Second Amended Complaint

¶ 14, PageID # 167.     That Glassett is not even part of the

enterprise demonstrates the futility of any proposed substantive

civil RICO claim.   But that proposed RICO claim fails for other

reasons.

           “[C]riminal conduct forms a pattern if it embraces

criminal acts that have the same or similar purposes, results,

participants, victims, or methods of commission, or otherwise are

interrelated by distinguishing characteristics and are not

isolated events.”     See Schreiber Distrib. Co. v. Serv-Well

Furniture Co., 806 F.2d 1393, 1399 (9th Cir. 1986).




                                  10
“Racketeering activity” is defined in 18 U.S.C. § 1961(1)(B) as

including any act “indictable” under certain enumerated federal

criminal statutes, including wire fraud in violation of 18 U.S.C.

§ 1343.1     Gilliam alleges that Glassett committed wire fraud when

he sent the email of March 14, 2013.     Gilliam asserts no facts

suggesting that Glassett intended to defraud anyone or to obtain

money or property by false or fraudulent pretense.     Gilliam,

morever, does not allege at least two acts of wire fraud, as

required by section 1961(5) in order to establish a “pattern.”

At best, paragraph 11 of the Proposed Second Amended Complaint

vaguely describes a “scheme” in which the enterprise allegedly

diverted money away from maintenance charges to other fees.       But

Gilliam does not detail that “scheme,” much less Glassett’s role

in it.     Nor does Gilliam allege sufficient facts for this court

to infer wire fraud in violation of 18 U.S.C. § 1343.

             While § 1962(d) makes it unlawful to conspire to commit

a violation of § 1962(c), Gilliam’s conclusory allegation that

     1
         The wire fraud statute, 18 U.S.C. § 1343, states:

     Whoever, having devised or intending to devise any
     scheme or artifice to defraud, or for obtaining money
     or property by means of false or fraudulent pretenses,
     representations, or promises, transmits or causes to be
     transmitted by means of wire, radio, or television
     communication in interstate or foreign commerce, any
     writings, signs, signals, pictures, or sounds for the
     purpose of executing such scheme or artifice, shall be
     fined under this title or imprisoned not more than 20
     years, or both.




                                  11
Glassett conspired with the enterprise to violate § 1962(c) is

insufficient.   With respect to a conspiracy to commit a

substantive RICO violation, Gilliam need not prove that Glassett

committed two or more predicate acts.   “[I]t is sufficient that

he knew about and agreed to facilitate the scheme.” United States

v. Fiander, 547 F.3d 1036, 1041 (9th Cir. 2008) (quotation marks

and citation omitted).   But “[a]llegations of a conspiracy must

be sufficiently detailed to enable defendants to identify the

conspiracy of which they are alleged to be a part.”   Marshall v.

City of Atlanta, 195 B.R. 156, 170 (N.D. Ga. 1996).

          Gilliam alleges that, solely by sending the email,

Glassett “conspired to cause the entry of . . . money charges and

thereby participate in the enterprise’s affairs.”   However, he

alleges no facts that plausibly allege Glassett’s agreement to

take money from Gilliam.   See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (“a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on

its face” (quotation marks and citation omitted)); Proposed

Second Amended Complaint ¶ 15 (“Defendant as evidenced by Exhibit

E [which is a copy of the email,] conspired to cause the entry of

such money charges and thereby participate in the enterprise’s

affairs.”).   At best, Glassett’s email was sent to people related

to the AOAO, describing Glassett’s version of what occurred

between Glassett and Gilliam.   Even if the AOAO fined Gilliam




                                12
because of what was said in the email by a vacationing guest at

the Kuhio Shores at Poipu, sufficient facts are not alleged

establishing any illicit agreement between Glassett and the AOAO

to have the AOAO fine Gilliam and apply his maintenance fee

payments toward the fine, rather than towards Gilliam’s monthly

fees.   In other words, Glassett’s email, by itself, is

insufficient to establish a conspiracy between Glassett and the

AOAO to commit mail or wire fraud by taking Gilliam’s monthly

fees.

           Gilliam is attempting to hold Glassett liable for the

AOAO’s conduct without sufficiently alleging why a vacationer

should be liable for the AOAO’s alleged acts.     This court rules

that the proposed claim cannot support federal question

jurisdiction and is instead being asserted solely for the purpose

of establishing jurisdiction for state-law claims through a

frivolous RICO claim.     See Bell, 327 U.S. at 682-83.   Because

Gilliam does not propose nonfrivolous federal claims, the federal

claims he seeks to assert do not supply this court with subject

matter jurisdiction.

III.       CONCLUSION.

           Gilliam’s proposed Second Amended Complaint

demonstrates neither diversity nor federal question jurisdiction.

It therefore contains no claim over which this court has subject

matter jurisdiction.     Accordingly, the court denies Gilliam’s




                                  13
motion for leave to file the proposed Second Amended Complaint

because it would be futile to allow him to do so.

          The court normally and liberally gives pro se

plaintiffs such as Gilliam leave to file amended complaints to

address pleading deficiencies.   However, under the circumstances

presented here, Gilliam has demonstrated through multiple

complaints that he lacks viable claims over which this court has

subject matter jurisdiction.   Instead, Gilliam appears intent on

either pursuing Glassett for having complained about Gilliam

while Glassett was vacationing on Kauai, or using the proposed

Second Amended Complaint as leverage in a foreclosure action in

which Glassett is not a party.

          Because it is “absolutely clear” that the lack of

subject matter jurisdiction cannot be cured by an amended

pleading, this court denies leave to file the proposed Second

Amended Complaint or any other amended pleading.

          The court further orders the Clerk of Court to enter

judgment in favor of Glassett and against Gilliam and to close

this case.   See Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th

Cir. 2007) (“Dismissal of a pro se complaint without leave to




                                 14
amend is proper only if it is absolutely clear that the

deficiencies of the complaint could not be cured by amendment.”

(quotation marks and citation omitted)).

                    IT IS SO ORDERED

                    DATED:    Honolulu, Hawaii, February 6, 2019.




                                         /s/ Susan Oki Mollway
                                        Susan Oki Mollway
                                        Chief United States District Judge




Gilliam v. Gassett, Civil No. 18-00317 SOM-RLP; ORDER DENYING MOTION SEEKING LEAVE TO
FILE A SECOND AMENDED COMPLAINT




                                          15
